     Case 3:18-cv-08221-DLR-MTM Document 85 Filed 12/02/20 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Jeffrey Aaron Moore,                            No. CV-18-08221-PCT-DLR (MTM)
10                    Plaintiff,                         ORDER
11       v.
12       Unknown Hickey, et al.,
13                    Defendants.
14
15
16            Before the Court is Plaintiff’s Motion for Reconsideration (doc. 84), filed November

17   30, 2020. Plaintiff moves for this Court to reconsider its November 20, 2020 Order (doc.
18   83) denying Plaintiff’s Motion for Declaratory Judgment (doc. 82) and Motion to Vacate

19   the evidentiary hearing currently scheduled for December 18, 2020 (Id.) Plaintiff argues

20   that this Court should have issued a declaratory judgment holding that the exhaustion
21   requirement of the Prison Litigation Reform Act, 42 U.S.C. §1997e et. seq., (“PLRA”)
22   does not apply to cases alleging sexual abuse or violations of the Prison Rape Elimination

23   Act, 34 U.S.C. § 30301 et. seq., (“PREA”).1 For the reasons explained below, the Court

24   declines to reconsider its November 20, 2020 Order and denies the motion.

25   I.       Motion for Reconsideration.

26            Plaintiff’s argues the Motion for Reconsideration that the Court’s November 20,
27   2020 Order was fundamentally flawed in its analysis of the PLRA’s exhaustion
28   1
      The PREA was originally codified at 42 U.S.C. §§ 15601-15609. However, the PREA’s
     provisions were transferred to 34 U.S.C. §§ 30301-30309 as of September 1, 2017.
     Case 3:18-cv-08221-DLR-MTM Document 85 Filed 12/02/20 Page 2 of 6



 1   requirement. Plaintiff states that the Court erred because the PREA, and regulations
 2   promulgated under the PREA’s ambit, exempt suits alleging sexual abuse in prison from
 3   the PLRA’s exhaustion requirement. (Doc. 84 at 1). Plaintiff also argues that the National
 4   Prison Rape Elimination Commission’s (“NPREC”) 2009 Report contains a standard that
 5   establishes that inmate claims of sexual abuse that implicate PREA are considered
 6   exhausted within forty-eight (48) hours of notifying a correctional facility staff member.
 7   (Id. at 1-2). Finally, Plaintiff argues that argues that a prisoner is not required to exhaust
 8   administrative remedies if those remedies are effectively unavailable, and that the Court
 9   should have issued a declaratory judgment confirming that Plaintiff did not have
10   administrative remedies that were effectively available. (Id. at 3, citing Rodriguez v. Cnty.
11   of Los Angeles, 891 F.3d 776 (9th Cir. 2018)).
12   II.    Analysis.
13          A.     Legal Standard for Motion for Reconsideration.
14          In the District of Arizona, motions for reconsideration are governed by Rule 7.2(g)
15   of the Local Rules of Civil Procedure. Generally, motions for reconsideration are
16   disfavored, and should be granted “only upon a showing of manifest error” or “new facts
17   or legal authority that could not have been raised earlier with reasonable diligence.” Yount
18   v. Salazar, 933 F. Supp. 2d 1215, 1236 (D. Ariz. 2013). As the Motion for Reconsideration
19   primarily argues that the Court’s legal analysis of Plaintiff’s Motion for Declaratory
20   Judgment was deficient, the Court focuses primarily on whether Plaintiff has demonstrated
21   that November 20, 2020 Order was manifestly erroneous.
22          B.     PLRA Exhaustion and PREA Claims.
23          The Court declines to reconsider its November 20, 2020 Order. Exhaustion of
24   administrative remedies is mandatory under the PLRA before a prisoner can file a civil
25   rights action in federal court. Porter v. Nussle, 534 U.S. 516, 524 (2002) (“Once within the
26   discretion of the district court, exhaustion in cases covered by § 1997e(a) is now
27   mandatory.”). The Supreme Court re-affirmed the central holding of Porter after the 2003
28   enactment of PREA. See Woodford v. Ngo, 548 U.S. 81, 93-94 (2006).


                                                 -2-
     Case 3:18-cv-08221-DLR-MTM Document 85 Filed 12/02/20 Page 3 of 6



 1          Several courts in this circuit have rejected the contention that invoking the PREA2
 2   exempts a claim from the exhaustion requirement explained in Porter and Woodford.
 3   Porter v. Howard, 531 F. Appx. 792, 793 (9th Cir. 2013) (“Porter provides no support for
 4   his contention that he was excused from the requirement that he file an administrative
 5   grievance by operation of [PREA].”); Farmer v. Otter, No. 14-CV-00345-BLW, 2015 WL
 6   5595497 at *5 (D. Idaho Sept. 22, 2015) (“Finally, many courts have held that the PREA’s
 7   reporting requirements do not supersede the PLRA’s exhaustion requirements.”)
 8   (collecting cases); Myers v. Grubb, No. CV-12-29-H-DLC, 2013 WL 352194 at *1 (D.
 9   Mont. Jan. 29, 2013) (“The [PREA] does not impose a different administrative remedy
10   scheme or supersede PLRA’s requirement that a prisoner exhaust all available
11   administrative remedies before filing suit.”) Plaintiff does not point to precedential
12   authority that suggests otherwise. Accordingly, because the Court concludes that the legal
13   conclusion reached in the November 20, 2020 Order is correct, Plaintiff has not
14   demonstrated “manifest error” sufficient to warrant reconsideration.3
15          C.     Plaintiff’s Arguments.
16          Plaintiff’s arguments to the contrary are unavailing. Plaintiff argues that the
17   Department of Justice’s regulations promulgated on August 20, 2012 establish that Plaintiff
18   was not required as a matter of law to exhaust administrative remedies before proceeding
19   with this action. (Doc. 84 at 1). According to Plaintiff, this is because there is no time
20   limitation as to when a prisoner can submit a grievance regarding an allegation of sexual
21   abuse. (Id. at 2, citing 28 C.F.R. § 115.52(b)(1)). Plaintiff concludes that if there is no time
22
     2
       The PREA itself does not confer a private right of action. Grindling v. Diana, No. 16-
23   00424 ACK-KJM, 2016 WL 6080825 at *3 (D. Haw. Sept. 12, 2016) (“Plaintiff appears
     to allege that Defendants violated his civil rights under the PREA. This claim fails because
24   there is no private cause of action available to Plaintiff under the PREA.”). However,
     Plaintiff claims only that the PREA exempts the First Amended Complaint (doc. 10) from
25   the PLRA’s exhaustion requirement, not that the PREA confers a right of action.
26   3
       In a reported decision from the Western District of New York, the court also concluded
     that the PREA does not exempt certain claims from the PLRA’s exhaustion requirement.
27   Omaro v. Annucci, 68 F. Supp. 3d 359, 364 (W.D.N.Y. 2014) (“Nothing in the text or
     legislative history of the PREA suggests that it was intended to abrogate the PLRA’s
28   exhaustion requirement.”).


                                                  -3-
     Case 3:18-cv-08221-DLR-MTM Document 85 Filed 12/02/20 Page 4 of 6



 1   limit to file a grievance regarding an allegation of sexual abuse, then there can be no
 2   requirement that Plaintiff exhaust administrative remedies beforehand. (Id.)
 3          As a threshold matter, a regulation promulgated by a federal agency cannot
 4   supersede a federal law enacted by Congress. Wheeler v. Premiere Credit of North
 5   America, LLC, 80 F. Supp. 3d 1108, 1114 (S.D. Cal. 2015), citing United States v. Maes,
 6   546 F.3d 1066, 1068 (9th Cir. 2008) (“A regulation does not trump an otherwise applicable
 7   statute unless the regulation’s enabling statute so provides.”). Nothing in the text of the
 8   PREA evinces an intent to exempt prison civil rights actions involving sexual abuse from
 9   the PLRA’s express command that “[n]o action shall be brought with respect to prison
10   conditions under [42 U.S.C. § 1983], or any other federal law, by a prisoner confined in
11   any jail, prison, or other correctional facility until such administrative remedies as are
12   available are exhausted.” 42 U.S.C. § 1997e(a). Moreover, nothing in the applicable4
13   regulation governing exhaustion of administrative remedies—28 C.F.R. § 115.52—
14   suggests that exhaustion of administrative remedies is not required when remedies are
15   available. The Court will not read an exemption from the PLRA into the PREA, and cannot
16   read an exemption from the PLRA into the Department of Justice’s regulations.
17          Further, Plaintiff’s conclusion that exhaustion of administrative remedies is not
18   required because federal regulations prohibit establishing a time limit to submit a grievance
19   alleging sexual abuse is flawed. 28 C.F.R. § 115.52(b)(1) states that a correctional agency
20   cannot impose a time limit on when an inmate must submit a grievance alleging sexual
21   abuse. All that means is that an inmate cannot be denied the grievance procedure if the
22   inmate waits to formally grieve sexual abuse, whether that wait is thirty (30) days, thirty
23   (30) weeks, or even thirty (30) years. That does not mean that the inmate may immediately
24   proceed to federal court to file a civil rights action instead. The more natural reading of the
25   regulation is that the grievance process can begin at any point after the incident, but that it
26   must be completed before the inmate can proceed to federal court, as the PLRA requires.
27   4
       Plaintiff also cites to 28 C.F.R. § 115.252 and 28 C.F.R. § 115.352. (Doc. 84 at 2).
     However, these regulations govern exhaustion of administrative remedies in Community
28   Confinement Facilities and Juvenile Facilities, respectively, and are not applicable to the
     correctional facility where Plaintiff is confined.

                                                  -4-
     Case 3:18-cv-08221-DLR-MTM Document 85 Filed 12/02/20 Page 5 of 6



 1          Next, Plaintiff cites to the NPREC Report’s standard that prisons should deem
 2   administrative remedies exhausted within forty-eight (48) hours of the report of a prison
 3   rape if “a prisoner is in immediate danger and only a court order will provide protection.”
 4   (Doc. 84 at 1-2, citing NAT’L PRISON RAPE ELIM. COMM’N, NATIONAL PRISON RAPE
 5   ELIMINATION COMMISSION REPORT (2009) at 95.) However, 34 U.S.C. § 30306—the
 6   section of the PREA creating the NPREC—makes clear that the NPREC’s task was to
 7   create “recommended national standards for reducing prison rape.” 34 U.S.C. §
 8   30306(d)(3)(B)(ii). The statute does not empower the NPREC to create mandatory
 9   standards, and the forty-eight hour requirement is nowhere to be found in the Department
10   of Justice’s promulgated regulations.
11          Finally, Plaintiff argues that under Rodriguez v. Cnty. of Los Angeles, 891 F.3d 776
12   (9th Cir. 2018), exhaustion of administrative remedies is not required when there is
13   sufficient evidence to demonstrate that the administrative remedy system is “effectively
14   unavailable.” (Doc. 84 at 3). However, even though Rodriguez does state that “a prisoner
15   is excused from the exhaustion requirement in circumstances where administrative
16   remedies are effectively unavailable, including circumstances in which a prisoner has
17   reason to fear retaliation for reporting an incident,” id. at 792, that passage from the Ninth
18   Circuit’s opinion does not categorically exclude claims from the PLRA’s exhaustion
19   requirement. The “effectively unavailable” exception is a highly fact-dependent inquiry
20   that does not entitle Plaintiff to a declaratory judgment holding that the PLRA exhaustion
21   requirement does not apply. Rather, this is precisely the issue the evidentiary hearing is
22   meant to address, and Plaintiff will be given the opportunity to demonstrate that
23   administrative remedies were not, in fact, available.
24          The remainder of the Motion for Reconsideration presents a number of policy
25   reasons why the PLRA should be revised or repealed in its entirety, and the negative
26   consequences Plaintiff argues stem from the PLRA. (Doc. 84 at 5-7). None of these
27   arguments give the Court liberty to ignore the statutes duly enacted by Congress, and they
28   do not show the Court’s November 20, 2020 Order erroneously applied the law.


                                                 -5-
     Case 3:18-cv-08221-DLR-MTM Document 85 Filed 12/02/20 Page 6 of 6



 1   III.   Conclusion.
 2          Plaintiff has not made a sufficient showing of “manifest error” to warrant
 3   reconsideration of the Court’s November 20, 2020 Order. Accordingly, the Motion for
 4   Reconsideration is denied, and the evidentiary hearing as to exhaustion set for December
 5   18, 2020 will proceed as scheduled. The Court reminds Defendants of their obligation to
 6   submit a Notice of Compliance to this Court beforehand indicating that all necessary video
 7   and audio arrangements to facilitate the hearing have been made, and must also provide a
 8   brief description of the witnesses who will testify, as well as their expected testimony.
 9          IT IS HEREBY ORDERED that Plaintiff’s Motion for Reconsideration (doc. 84)
10   is denied.
11          Dated this 2nd day of December, 2020.
12
13                                                            Honorable Michael T. Morrissey
14                                                            United States Magistrate Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -6-
